COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 ECCO 2018 TX1 AS ASSIGNEE OF                                     No. 08-19-00188-CV
 ADVANTAGE ASSETS II, INC.,                      §
                                                                     Appeal from the
                              Appellant,         §
                                                                   109th District Court
 V.                                              §
                                                                of Andrews County, Texas
 ROBERT G. ALVIDREZ,                             §
                                                                      (TC# 21,538)
                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.